ROBB, Associate Justice.
Appeal from concurrent decisions of the tribunals of the Patent Office dismissing appellant’s opposition to the registration by appellee of the trade-mark “Narcisse Bleu,” for use on perfumery products; the basis of the application being a registration in France. ■
The opposer relied upon prior trade-mark use on the same class of goods of the mark “Le Narcisse Noir.” The Patent Office ruled that “Narcisse,” being the French word for narcissus, necessarily is descriptive as applied to perfumes.; We concur in this view. See Le Blume Import Co. v. Coty (C. C. A.) 293 F. 344. Opposer, by selecting such descriptive term, assumed the risk that others might also use it, provided their use was not deceptively similar to that of opposer. We agree with the Patent Office that, inasmuch as each party has the right to use “Narcisse,” “Narcisse Bleu” and “Narcisse Noir” are not deceptively similar. The' decision therefore is affirmed.
Affirmed.